Citation Nr: 1028336	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new an material evidence has been presented to reopen 
a claim for service connection for a left knee disorder.
 
2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the residuals of 
malaria.

3.  Entitlement to a disability rating in excess of 10 percent 
for a service-connected left elbow disability.

4.  Entitlement to a disability rating in excess of 40 percent 
for service-connected prostate cancer residuals, to include the 
issue of whether the discontinuance of the Veteran's 100 percent 
disability rating, effective October 2005, was proper.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in January 2006 and June 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board acknowledges that the issue of entitlement to an 
increased rating for service-connected prostate cancer residuals, 
to include the issue of whether the discontinuance of the 
Veteran's 100 percent disability rating was proper, was not 
certified by the RO for appeal.  Nevertheless, as the Veteran's 
submitted a timely substantive appeal of this issue in 2007, the 
Board has appellate jurisdiction over this claim. 

The Veteran testified at an RO formal hearing in January 2007 
with regard to his prostate cancer residuals increased rating 
claim, and with regard to the remaining issues addressed in this 
appeal, he testified at a hearing before the undersigned Veterans 
Law Judge in April 2010.  Transcripts of those proceedings has 
been associated with the Veteran's claims file.

As discussed below, the Board finds that sufficient evidence has 
been submitted to reopen the Veteran's previously denied left 
knee disorder service connection claim.  However, the Board finds 
that further development is warranted before the merits of that 
reopened claim may be adjudicated.  Moreover, the Board finds 
that further development is also warranted regarding (i) the 
Veteran's claim to reopen service connection for residuals of 
malaria; (ii) his increased rating claim for prostate cancer 
residuals from October 2005 to the present; and (iii) his left 
elbow disability increased rating claim.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development before the claim 
is readjudicated.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  The RO last declined to reopen the Veteran's left knee 
disorder service connection claim in a March 2003 decision.

2.  The evidence submitted since March 2003 with regard to the 
Veteran's left knee disorder is not cumulative, relates to  
unestablished facts, and raises a reasonable possibility of 
substantiating the Veteran's claim when considered with the 
evidence already of record when the Veteran's claim was last 
denied.

3.  The RO complied with the procedural requirements for reducing 
the Veteran's disability rating for prostate cancer residuals, to 
include providing proper notification of the proposal to reduce 
the disability rating and giving the Veteran the opportunity to 
submit evidence.

4.  The RO's decision to reduce the Veteran's evaluation for 
prostate cancer residuals from 100 percent to 40 percent was 
supported by the evidence of record at the time of the reduction 
and was made in compliance with applicable due process laws and 
regulations.




CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for a left 
knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.103, 3.156, 20.1104 (2009).

2.  The reduction of the 100 percent rating for the Veteran's 
prostate cancer residuals to 40 percent was proper, and the 
requirements for restoration have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.105(e), 4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the Veteran's claim to reopen his previously 
denied left knee disorder service connection claim, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

With regard to the Veteran's claim for reinstatement of his 100 
percent disability rating for his service-connected prostate 
cancer residuals, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. § 
4.115b, are specified in that rating code, and require the 
schedular reduction to be conducted in accordance with 38 C.F.R. 
§ 3.105.  Section 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  
When these procedures are applicable, VA must comply with those 
provisions rather than the notice and duty provisions in the 
VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997) (defining evidence which may be used 
in such determinations); see also Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)) (standards for review of evidence).  As 
discussed below, VA has complied with the appropriate procedural 
requirements.  Therefore, no further discussion of the VCAA with 
regard to this claim is required.

New and Material Evidence

The RO last declined to reopen the Veteran's left knee disorder 
service connection claim in a March 2003 decision.  The Veteran 
failed to appeal this decision, and his claim became final.  
38 C.F.R. § 20.1103.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO declined to reopen Veteran's service connection claim for 
a left knee disorder because the newly submitted evidence failed 
to relate to the reason that the Veteran's claim was initially 
denied, namely it failed to show that the Veteran's incurred a 
left knee disorder in service.  

At the time the RO last declined to reopen the Veteran's left 
knee disorder service connection claim, the evidence of record 
consisted of the Veteran's DD Form 214, his submitted statements, 
his service treatment records, his private treatment records, and 
a VA examination report.  The Veteran's DD Form 214 reflect that 
the Veteran received, among other decorations, the Parachutist 
Badge and the Purple Heart, and that he served for one year in 
the Republic of Vietnam.  The Veteran's submitted statements 
reflected his assertion that he injured his left knee during the 
mine explosion that also caused his service-connected left elbow 
fracture.  The Veteran's service treatment records failed to 
reflect any left knee complaints or any diagnosed left knee 
disorder during service.  The Veteran's April 1975 VA examination 
report (conducted approximately seven years after the Veteran's 
discharge from service) noted evidence of left knee crepitation 
on deep-knee squatting but no other left knee abnormalities, and 
no left knee disorder was diagnosed at that time.  The Veteran's 
private treatment records included a July 1984 finding of left 
knee crepitation and a diagnosis of left knee injury by history.  
Additionally, an October 2002 letter from the Veteran's private 
treating physician stated that the Veteran was diagnosed with a 
medial meniscus tear and chondromalacia patella of an unspecified 
knee in November 2001, which was subsequently treated surgically.  
The physician then opined that the Veteran's right knee 
degenerative changes were secondary to both his long-term work 
history and his history as a paratrooper during service.  

Evidence submitted since the RO last declined to reopen the 
Veteran's claim includes the Veteran's 2001 left knee surgical 
reports and that his surgery was performed by the physician who 
authored the October 2002 letter.  (The Veteran did not undergo 
any right knee surgeries in 2001.)  Moreover, the Veteran's 
private and VA treatment records reflect his continued treatment 
for his left knee disorder, diagnosed as osteoarthritis due to 
meniscal degeneration.  

The Board finds that this newly submitted evidence, when coupled 
with the evidence already of record, relates to previously 
unestablished facts necessary to substantiate the Veteran's 
claim.  The newly submitted evidence suggests that in his October 
2002 letter, the Veteran's treating private physician erroneously 
related  the Veteran's right knee disorder as secondary to his 
history as a paratrooper in service, when he had only treated the 
Veteran's left knee and therefore intended to refer to the 
Veteran's left knee rather than his right knee.  Moreover, the 
Veteran's DD Form 214 confirms his history as a parachutist in 
service, as he was awarded the Parachutist Badge.  Accordingly, 
when examined as a whole, the evidence of record includes a 
medical opinion of record relating the Veteran's left knee 
disorder to his in-service paratroop exercises, and the Veteran's 
engagement in these exercises is corroborated by his DD Form 214.  
As this evidence suggests a link between a currently-diagnosed 
disability and service, it serves as a basis to reopen the 
Veteran's left knee disorder claim.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (evidence is presumed credible for the 
limited purpose of determining its materiality).  Accordingly, 
this evidence is considered both new and material, and the 
Veteran's left knee disorder service connection claim is 
therefore reopened.  

Propriety of Reduction

With regard to the Veteran's claim for reinstatement of his 100 
percent disability rating for his service-connected prostate 
cancer residuals, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. § 
4.115b, are specified in that rating code, and require the 
schedular reduction to be conducted in accordance with 38 C.F.R. 
§ 3.105.  Section 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a reduction 
is anticipated, the beneficiary must be notified of the proposed 
reduction, with notice of the reasons for the proposed reduction.  
Further, the beneficiary must be allowed a period of at least 60 
days to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be taken 
and the rating will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating expires.  38 C.F.R. § 
3.105(e).

The Veteran's prostate cancer is evaluated under Diagnostic Code 
7528, which provides that active malignant neoplasms of the 
genitourinary system are to be rated as 100 percent disabling.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is rated on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7528.  

The Veteran was awarded service connection for his prostate 
cancer pursuant to a July 2004 rating decision.  The rating 
decision also informed the Veteran that because there was a 
likelihood that his condition would improve, his 100 percent 
assigned evaluation was not considered to be permanent and was 
subject to future review.  The rating decision further informed 
the Veteran that he would be scheduled for an examination in six 
months to assess the current severity of his disability.  

The Veteran subsequently underwent a VA examination in March 
2005, during which the examiner noted that the Veteran elected to 
treat his prostate cancer with a radical prostatectomy, which was 
performed in July 2004.  The Veteran reported that he was advised 
that no evidence of lymph node involvement was discovered and 
that he has not received any chemotherapy or radiation therapy to 
treat his prostate cancer.  The Veteran also reported nocturia 
three to four times per night and frequent incontinence, 
requiring him to change his absorbent pads as often as three 
times daily and on average once or twice daily.  The Veteran also 
reported experiencing urinary frequency and urgency, as well as 
general lethargy.  (The Veteran also reported related erectile 
dysfunction, and the Board notes that the Veteran is service-
connected for this disability as secondary to his prostate cancer 
residuals.)  On physical examination, the Veteran exhibited no 
kidney or bladder tenderness.  The examiner diagnosed the Veteran 
with adenocarcinoma of the prostate and a radical prostatectomy 
in July 2004.  

VA regulations provide that where a reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  
Parenthetically, the Board notes that the 100 percent evaluation 
for the Veteran's genitourinary disability was assigned, 
effective from May 28, 2004 and continued until October 1, 2005.  
Since the 100 percent evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required. 38 C.F.R. § 3.344(c).

In this case, the Veteran was notified by the RO in May 2005 that 
it proposed to reduce the schedular evaluation assigned for his 
prostate cancer from 100 percent to 40 percent.  The proposal 
included detailed reasons for the reduction, and explained to the 
Veteran that his disability evaluation was proposed to be reduced 
based on evidence of the current severity of his prostate cancer 
residuals.

The Veteran was advised that he had 60 days to present additional 
evidence that his compensation payments should be continued at 
their present level, and that he could request a predetermination 
hearing, provided that the request is received by VA within 30 
days from the date of the notice.  The letter further advised the 
Veteran that, if additional evidence was not received within the 
60 day period and no hearing was requested, final rating action 
would be taken and the award (the 100 percent evaluation) would 
be reduced or discontinued effective the last day of the month in 
which a 60-day period from the date of notice to the Veteran 
expires.  38 C.F.R. § 3.105(e), (h).

By rating action in July 2005, the RO reduced the evaluation 
assigned for residuals of prostate cancer from 100 percent to 40 
percent, effective October 2005, and the Veteran disagreed with 
that decision giving rise to the current appeal.

In this case, the Board finds that the reduction of the Veteran's 
100 percent schedular evaluation for prostate cancer was proper.  
Pursuant to Diagnostic Code 7528, the Veteran was afforded a 
comprehensive VA examination which showed no evidence of active 
prostate cancer.  Additionally, subsequent private and VA 
treatment records consistently reflect that the Veteran does not 
have active prostate cancer, was not under current treatment for 
prostate cancer, and that there was no local metastasis or 
recurrence of prostate cancer.     

Thus, the Board finds that at the time of the July 2005 rating 
reduction, the evidence reflected an actual improvement in the 
Veteran's genitourinary disability, such that a rating reduction 
from 100 percent was warranted.  The evidence clearly establishes 
that the procedures specified in Diagnostic Code 7528 and 38 
C.F.R. § 3.105 were followed, and that the rating reduction was 
proper.  

Consequently, there is no basis for restoring the previous 100 
percent evaluation, as the evidence at the time of the July 2005 
rating decision showed that the Veteran no longer had active 
prostate cancer.  The issue of entitlement to a rating in excess 
of the 40 percent disability evaluation assigned in conjunction 
with this reduction is addressed in the Remand portion of this 
decision.


ORDER

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for a left knee 
disorder is reopened, and to this extent, the appeal is granted.

Entitlement to restoration of a 100 percent schedular evaluation 
for prostate cancer residuals is denied.


REMAND

After reviewing all of the evidence of record, the Board 
determines that further evidentiary development is warranted 
before the following claims may be adjudicated on their merits: 
(1) the Veteran's claim to reopen his service connection claim 
for residuals of malaria; (2) the underlying merits of his 
reopened claim for service connection for a left knee disorder; 
(3) his increased rating claim for a left elbow disability; and 
(4) his increased rating claim for service-connected prostate 
cancer residuals from October 2005 to the present.

Turning first to the Veteran's claim to reopen his previously-
denied service connection claim for the residuals of malaria 
(initially denied by an August 1975 rating decision), the Board 
finds that the RO failed to provide the Veteran with the proper 
notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While a December 2007 letter informed the Veteran that his left 
knee service connection claim had been previously denied, as well 
as the reasons for that denial and the evidence necessary to 
reopen the previously-denied claim, the letter did not inform the 
Veteran that his malaria residuals service connection claim had 
been previously denied or the reason for that denial.  Moreover, 
while the Veteran was informed of this previous denial and the 
reason for the denial in a May 2009 statement of the case, the 
Veteran's claim was not subsequently readjudicated after this 
information was provided to the Veteran.  (The Board further 
notes that the statement of the case erroneously states that the 
December 2007 letter informed the Veteran of the previous denial 
of his malaria residuals service connection claim.)  Accordingly, 
the Board concludes that the timing error cannot be deemed 
harmless, and the Veteran's claim should be remanded for proper 
notice, and after allowing for a proper response time, 
subsequently readjudicated.

With regard to the Veteran's reopened left knee disorder service 
connection claim, the Veteran contends that his current left knee 
disorder is related to service based on his observations of 
experiencing left knee pain both during and after service.  
Indeed, the record reflects that the Veteran's first sought 
service connection for a left knee disorder in 1975, relatively 
soon after service, at which time the Veteran was noted to have 
left knee crepitus.  Furthermore, while the Veteran's service 
treatment records do not reflect his complaints of left knee pain 
or any diagnosed left knee disorder, the Board notes that the 
Veteran is competent to report experiencing left knee pain in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
lay person is competent to report symptoms based on personal 
observation when no special knowledge or training is required).  
Moreover, the Board will not necessarily discredit the Veteran's 
reports of experiencing left knee pain during service based on a 
lack of contemporaneous in-service treatment.  See Buchanan v. 
Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F. 
3d 604 (Fed. Cir. 1996) (lack of contemporaneous medical evidence 
does not necessarily render lay evidence not credible).   

Furthermore, the Veteran's DD Form 214 reflects that the Veteran 
was trained as a paratrooper in service as he was awarded the 
Parachutist Badge, and the Veteran's treating private orthopedist 
has stated his opinion that the Veteran's current left knee 
disorder is due to both his in-service paratroop duties and post-
service occupations.  Given this evidence that the Veteran 
performed parachuting exercises in service, the Veteran's reports 
of experiencing left knee pain during service, and evidence of a 
currently-diagnosed left knee disorder involving degenerative 
changes, the Board concludes that a VA examination is warranted 
to determine the potential relationship between the Veteran's 
current left knee disorder and service. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (where medical evidence 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, an examination is 
warranted).   The medical opinion should also address the 
Veteran's theory that he incurred his current left knee disorder 
as the result of a left knee injury sustained during the land 
mine explosion during which he fractured his service-connected 
left elbow.

Turning next to the Veteran's increased rating claim for his left 
elbow disability, as referenced above, the Veteran fractured his 
left elbow when his tank was involved in a land mine explosion, 
and the Veteran underwent surgical repair of his left elbow 
during service.  Historically, the Veteran has been assigned his 
current 10 percent disability rating under Diagnostic Code 7804, 
one of the Diagnostic Codes outlining the rating criteria for 
scars, and the Board notes that the notice letter provided to the 
Veteran in February 2009 pursuant to Vazquez-Florez v. Peake, 22 
Vet App 37 (2008), outlined the rating criteria of Diagnostic 
Code 7804.   The Veteran filed the instant increased rating claim 
in November 2007 and was afforded a VA examination in conjunction 
with his claim in January 2008.  However, this VA examination 
only addressed the orthopedic manifestations of the Veteran's 
left elbow disability and did not include an assessment of the 
Veteran's related scars.  Indeed, the last assessment of the 
Veteran's left elbow scars is reflected in an August 1995 VA 
examination report.  Accordingly, the Board concludes that a VA 
examination should be conducted to assess all manifestation of 
the Veteran's left elbow disability, including his left elbow 
scars.  Moreover, as there is evidence of record reflecting that 
the Veteran was diagnosed in 1993 with bilateral ulnar nerve 
entrapment across his elbows, the examination should also include 
an assessment of any neurological impairment related to the 
Veteran's service-connected left elbow disability.  

With regard to the Veteran's prostate cancer increased rating 
claim, which stems from his disagreement with the reduction from 
his 100 percent to 40 percent disability evaluation effective 
October 2005, the Board notes that the Veteran's prostate cancer 
residuals were last evaluated for VA purposes in November 2005.  
Additionally, the statements submitted by the Veteran since his 
reduction and recent VA treatment record reflect his reports of 
increased urinary incontinence, one of the symptoms considered 
when determining eligibility for an increased rating.  See 38 
C.F.R. § 4.115a (2009).  Accordingly, the Board concludes that a 
new VA examination is warranted to adequately assess the current 
severity of the Veteran's service-connected prostate cancer 
residuals.

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with notice that 
explains what information and evidence he 
must submit to reopen his claim of service 
connection for residuals of malaria. 
Specifically, provide him with an explanation 
of the meanings of "new" and "material" 
evidence within the context of his claims.  
Additionally, explain to him that his 
previous application to reopen was denied 
because there was no evidence that he 
affirmatively developed malaria in service 
(as only a history of malaria is noted in 
service) and that he was not shown to have 
developed a permanent related disability as 
the result of his claimed condition.

2.  Obtain the Veteran's VA treatment records 
from December 2008 to the present. 

3.  Next, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any currently 
diagnosed left knee disorder.  

The examiner should be provided with a copy 
of the claims folder which should be 
reviewed, including the Veteran's February 
1967 in-service treatment for his injuries 
related to his involvement in a land mine 
explosion, his in-service parachuting 
training documented on his DD Form 214, his 
left knee crepitus noted during his April 
1975 VA examination, and the October 2002 
letter from the Veteran's private treating 
physician relating his current left knee 
disorder (erroneously referred to as a right 
knee disorder), in part, to service. 

The examiner is then asked to opine whether 
it is as likely as not that any currently 
diagnosed left knee disorder is related to 
service, including the Veteran's reported 
left knee injury during his involvement in an 
in-service mine explosion or during his in-
service parachuting exercises. 

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

4.  Schedule the Veteran for a VA orthopedic/ 
neurological/scars examination to determine 
the precise nature and current severity of 
his service- connected left elbow disability.  

The claims file must be made available for 
review of the Veteran's pertinent medical 
history, including the records of his recent 
treatment. 

The examination should include any diagnostic 
testing or evaluation deemed necessary, and 
identify all the consequences of the service 
connected disability, including any related 
neurological impairment.  The examiner should 
characterize any related neurological 
impairment found as mild, moderate, 
moderately severe, or severe.

The examination must include range of motion 
findings.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss due to more or 
less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the left elbow or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The examination should also include an 
assessment of the Veteran's left elbow scars, 
to include measurements of any scars; 
evidence of instability, pain, and whether 
the scars are deep or superficial; and the 
effect of any scars on the function of the 
Veteran's left elbow.

5.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current nature, extent, and severity of his 
service-connected residuals of prostate 
cancer.  A copy of the claims file should be 
made available to the examiner.

All appropriate tests and studies should be 
accomplished (with all results made available 
to the examiner prior to the completion of 
his or her report), and all clinical findings 
should be reported in detail.

The examiner should address any current 
residuals of prostate cancer.  The examiner 
should also specifically address whether 
there has been local reoccurrence or 
metastasis of the Veteran's prostate cancer.  
If examiner finds that there has not been any 
reoccurrence or metastasis, then he or she 
should indicate whether his residuals of 
prostate cancer are manifested by urinary 
leakage, and, if so, whether he needs to wear 
absorbent materials and the frequency they 
must be changed.  

The examiner should also report the Veteran's 
urinary frequency for daytime and evening 
voiding, to include whether it causes him to 
awaken at night.  Further, the examiner 
should specify whether the disability is 
manifested by renal dysfunction.  If the 
answer is in the affirmative, the examiner 
should specifically indicate whether the 
Veteran requires regular dialysis; the 
frequency and persistence of any edema and 
albuminuria (i.e. whether it is recurring, 
constant, or persistent); the presence and 
extent, if any, of hypertension; BUN and 
creatinine levels; and the extent of any 
decrease of function of the kidneys or other 
related organ systems (especially 
cardiovascular)). 

6.  When the requested development has been 
completed, the claims should be 
readjudicated.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


